Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Someya (US 5218254, herein ‘Someya’).
Someya discloses a motor comprising: a bracket [1]; a terminal [2] provided at the bracket [1]; and a frame [20], the bracket [1] being fixed to the frame [20, fig. 5B-5C], wherein the terminal [2] is electrically connectable to an outside; as shown in figs. 1A-6, the bracket [1] is provided with an outer peripheral surface including an opening portion (see 1C, 5C with annotation), and a part [2-2] of the terminal [2] is arranged inside the opening portion.


    PNG
    media_image1.png
    533
    379
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    507
    826
    media_image2.png
    Greyscale

      


    PNG
    media_image3.png
    496
    937
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    853
    957
    media_image4.png
    Greyscale


RE claim 2/1, Someya discloses the motor, wherein the terminal [2] includes a contact portion [2-2] arranged outside the bracket (see figs. 1A, 1C or 5A, 5C), and the contact portion is displaceable from the opening portion toward inside of the bracket (see col. 3 line 6+; col. 4 line 1+).
RE claim 5/1, Someya discloses a structure [3, 7] of connecting a motor and a member [4] to be connected, comprising: the motor according to claim 1; and the member [4] to be connected having a terminal [4-1], wherein the terminal of the member to be connected and a terminal [2-2] of the motor are connected to each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6/5 is rejected under 35 U.S.C. 103 as being unpatentable over Someya, as applied in claims 1 and 5.
Someya discloses the claimed motor and the structure of connecting the motor and the member, particularly the structure [3, 7] of connecting the motor and the member includes a terminal [4] connecting with the motor’s terminal [2-2].  However, Someya does not discloses the member having a pair of terminals, as in claim 6.  Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art by providing the prior-art member’s a pair of terminals such that the terminal of the motor is in contact with inner surfaces of the pair of terminals of the member to be connected.  Doing so would provide additional electrical connection means for the motor; also, it has been held that mere duplication of the essential working parts of a device (in this instant case duplicating the prior art motor’s terminal and the prior art member’s terminal) involves only routine skill in the art (see St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).



Claims 3/1-4/3 are rejected under 35 U.S.C. 103 as being unpatentable over Someya, as applied in claim 1, in view of Yeung et al (US 20190020240, herein ‘Yeung’).
Someya discloses the claimed motor, particularly the bracket including the terminal includes a contact portion arranged outside the bracket, and the contact portion is displaceable from the opening portion toward inside of the bracket, except for the added limitations of claims 3-4.
Yeung, however, teaches a motor comprising a bracket [40 figs. 2-3] comprising a pair of power terminals [42], a pair of terminals including the terminal; and an electronic component [R1, R2] provided at the bracket, wherein the electronic component [49] is provided between contact portions of the pair of terminals [42] and wherein the electronic component is a resistor [R1, R2], and a longitudinal direction of the electronic component is a direction from one terminal to the other terminal of the pair of terminals [42] (see figs. 3 and 4-5).


    PNG
    media_image5.png
    682
    1169
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by providing a pair of terminals including the terminal; and an electronic component provided at the bracket, wherein the electronic component is provided between contact portions of the pair of terminals, wherein the electronic component is a resistor, and a longitudinal direction of the electronic component is a direction from one terminal to the other terminal of the pair of terminals.  Doing so would provide electrically filtering means for the motor.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834